 



Exhibit 10.5

FIRST AMENDMENT TO THE
INTEGRA LIFESCIENCES HOLDINGS CORPORATION
MANAGEMENT INCENTIVE COMPENSATION PLAN

This First Amendment (the “Amendment”) to the Integra LifeSciences Holdings
Corporation Management Incentive Compensation Plan (the “Plan”), which was
adopted by the Compensation Committee of the Board of Directors of Integra
LifeSciences Holdings Corporation (the “Company”) on March 15, 2007 and shall be
effective as of the Performance Period (as defined in the Plan) beginning
January 1, 2007, amends the Plan as follows:



  1.   Section 2(q) is hereby amended to read in its entirety as follows:

““Target Award Percentage” shall mean with respect to any Performance Period,
the percentage of the Key Associate’s Base Salary that the Key Associate would
earn as an Award for that Performance Period if the targeted level of
performance was achieved for each of the Performance Goals for that Key
Associate for the Performance Period. Unless otherwise specified prior to the
Performance Period (or, if later, at the time of the Key Associate’s
participation in the Plan), Target Award Percentages will be based on a Key
Associate’s grade level as follows:

                  Grade Level   Management Group   Percent of Base Salary
12
  SVP
    30 %
10
  Vice Presidents
    25 %
9
  Director
    20 %
8
  Director
    15 %
7
  Directors/Managers
    10 %
6
  Directors/Managers
    5 %

Notwithstanding the foregoing, if any Key Associate held more than one grade
level during the Performance Period, then the Committee may designate different
Target Award Percentages with respect to each grade level and the Award will be
pro-rated to reflect (to the nearest semi-monthly increment) the period during
which such Key Associate had each Target Award Percentage.”

 

 

